[NOT FOR PUBLICATION - NOT TO BE CITED AS PRECEDENT ]


      United States Court of Appeals
                          For the First Circuit


No. 01-1683

                        UNITED STATES OF AMERICA,

                                  Appellee,

                                       v.

                            MICHAEL B. THOMPSON,

                          Respondent, Appellant.


        ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

               [Hon. Mark L. Wolf, U.S. District Judge]



                                    Before

             Torruella, Lynch, and Lipez, Circuit Judges.



     Peter K. Levitt, with whom Michael J. Sullivan, United States
Attorney, and Cynthia W. Lie, Assistant U.S. Attorney, were on
brief, for appellee.

     Syrie    D.   Fried,    Attorney,      Federal   Defender    Office,   for
appellant.


                               August 30, 2002
            PER CURIAM. Respondent Michael B. Thompson was scheduled

to   be   released   from    the   Federal    Medical   Center   at   Devens,

Massachusetts on December 23, 2000, after serving a three-year

sentence for illegally possessing a firearm.            On December 22, the

United States petitioned the district court to stay Thompson's

discharge, citing the respondent's deteriorating mental condition

and the belief of the staff at the medical center that Thompson

would pose a substantial risk of harm to other persons or property

if he were released.        Pursuant to 18 U.S.C. § 4246, the district

court conducted a hearing to assess Thompson's mental condition and
the risks posed by his release.        At the conclusion of the hearing,

the court agreed that Thompson should remain in the government's
custody, and ordered the Attorney General to "make all reasonable
efforts" to arrange treatment for Thompson at a facility in Maine,

where respondent is domiciled. United States v. Thompson, C.A. No.

00-MC-10516-MLW, Order at 1 (D. Mass. March 19, 2001).
            Thompson challenges the district court's order on three

grounds.    First, he claims that the court erroneously construed 18
U.S.C. § 4246 to require only an initial certification that no
suitable arrangement for treating the respondent in Maine was

available.     Thompson      argues   that    the   statute   obligates   the
government to prove the absence of suitable treatment options in
Maine at the commitment hearing.            In a second related challenge,

Thompson argues that his due process rights were violated by the
district court's exclusion of evidence that he offered challenging

the factual basis for this particular certification by the medical

                                      -2-
center.    Finally, respondent claims that the district court erred

in   finding    by    clear   and    convincing   evidence    that   Thompson's

discharge would present a substantial risk to persons or property,
as required by 18 U.S.C. § 4246(d).               For the reasons set forth

below, we reject respondent's challenges and affirm the decision of

the district court.
            Thompson points to two pieces of legislative history to

support his first claim of error; favorable language in the statute

that preceded the current version of 18 U.S.C. § 4246, see 18

U.S.C. §§ 4243, 4247 (prior to 1984 amendment), and a House report

purporting to construe section 4246 after its most recent amendment

in 1984.       H.R.Rep. No. 98-1030, reprinted in 1984 U.S.C.C.A.N.

3182, 3433.       However, this circuit has previously noted that the
language of section 4246 unequivocally limits the scope of the

commitment hearing to two questions: 1) Whether the person in

custody is presently suffering from a mental disease or defect, and
2) Whether the existence of a mental disease or defect creates a

substantial risk that the person will injure other persons or

property if released.         United States v. Ecker, 78 F.3d 726, 728 n.2

(1st Cir. 1996).        As the district court observed in its thorough

and well-reasoned decision, we do not employ legislative history as

an aid in interpreting a statutory provision that is unambiguous on

its face.      Id. at 730.

            Our      resolution     of   Thompson's    statutory   challenge   is

dispositive of his due process claims.                Because 18 U.S.C. § 4246

denied Thompson the right to litigate the issue of alternative


                                          -3-
placement, he suffered no due process injury from the district

court's exclusion of evidence proffered in support of an argument

that could not be advanced at the commitment hearing.
            Turning    to    Thompson's        third   claim,    we   find   after

reviewing the record that the district court's assessment of the

risks   presented     by    respondent's       conceded    mental     illness   was
supported by clear and convincing evidence.               The three doctors who

testified at the commitment hearing, including respondent's own

medical    expert,    agreed      that   in    his   present    mental   condition

Thompson    satisfied       the   statutory      requirements     for    continued

detention.

            Accordingly, the decision of the district court is

Affirmed.




                                         -4-